Citation Nr: 9928845	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  99-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether the apportioned share of the veteran's Department of 
Veterans Affairs pension should be decreased.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  This is a contested claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's former spouse, B.E.M., currently has 
monthly expenses which exceed her income by hundreds of 
dollars due to her need to support their children.  The 
veteran is claiming these children as dependents for VA 
benefits purposes.  

3.  The veteran claims to have a surplus of $50 per month, 
even after the apportionments at issue in this appeal.  

4.  The apportionment of $125 per dependent child for each of 
his dependent children of former spouses constitutes 
significantly less than 50 percent of his total pension.


CONCLUSION OF LAW

The criteria for a decrease in the apportioned share of the 
veteran's VA disability compensation benefits have not been 
met. 38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. §§ 
3.102, 3.450, 3.451 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an RO decision in March 1997, the veteran's pension was 
increased based on the addition of three dependents, who are 
the three children of the veteran and his former spouse, 
B.E.M.

In a written statement dated in August 1998, the former 
spouse, B.E.M., requested an apportionment of the veteran's 
VA pension benefits.  She contended that the veteran was 
receiving pension benefits based on their three children, but 
that the children were in her full custody and were not 
receiving any of the pension benefits.  She indicated she was 
receiving worker's compensation benefits and had very little 
money with which to raise their three children.  She 
contended their children deserved some of the VA money the 
veteran was receiving.  She contended that she had put in the 
claim for the veteran to receive increased pension based on 
the three children, and yet they were receiving none of the 
increased pension benefits.  

An August 1998 financial statement from the veteran's former 
spouse, B.E.M.,  reflects income of $512 every two weeks, in 
the form of workman's compensation.  Monthly expenses for the 
former spouse and her three children are listed as $600 for 
rent, $400 to $500 for food, $175 to $300 for utilities and 
heat, and additional expenses for clothing.  Monthly payments 
and installment contracts are indicated in the amounts of 
$140, $55, and $58.

In a written statement received in October 1998, the veteran 
indicated he currently resided with his wife and with his 17-
year-old step-daughter.  He indicated he was receiving VA 
disability benefits of $1094 monthly.  He stated he owned no 
property, stocks, bonds, real estate, or bank accounts.  He 
wrote that his average monthly expenses were $1035.  The 
expenses included rent, groceries, medicine, electricity, 
phone, and child support of $200 monthly.  Though unclear in 
its meaning, the written statement includes the sentence 
"200.00 x 6 = $1200.00 on [followed by the names of four of 
his children]."  The veteran asserted that his current 
spouse had no income, had not worked since February 1998, and 
was recovering from a total knee replacement.  He indicated 
that one of his children (currently living with a second 
former spouse) was receiving Social Security Administration 
benefits of $331 due to disability.

In a rating decision dated in December 1998, the RO allowed 
the former spouse, B.E.M., an apportionment of the veteran's 
benefits in the amount of $375 monthly starting September 
1998;  $250 monthly starting July 1999;  $125 monthly 
starting June 2001, and $0 monthly starting the year 2003.  
These amounts reflect an apportionment of $125 for each of 
the spouse's children under the age of 18.  This is the RO 
decision at issue in the current appeal.

In a second December 1998 RO rating decision, the RO allowed 
apportionment of $125 of the veteran's benefits to a second 
former spouse of the veteran and her child by the veteran.  
The veteran has not appealed this decision. 

A December 1998 disability certificate from a physician 
indicates that the veteran's current wife had been unable to 
work since February 1998 and still was not able to work. 

In his December 1998 notice of disagreement, the veteran 
stated that he was submitting verification that he was 
supporting the three children of his and the former spouse, 
B.E.M.,  through Campbell County Child Support.  The veteran 
further noted that his current wife had been earning no 
income since February, 1998, as a result of surgeries on her 
left knee, and that she was expected to undergo a total knee 
replacement in 1999.  

Submitted with his December 1998 statement is a printout, 
presumably of the payments received through Campbell County 
for support of the three children.  The report appears to 
indicate a fairly reliable, if not perfect, history of child 
support payments since 1992.  The most recent five 
consecutive payments were made on a monthly basis in the 
amount of $200 each.  

In January 1999, the RO received a financial statement from 
the veteran.  This statement reflects total monthly income of 
$738 (which was correct at the time based on the most recent 
RO apportionment decision), and total monthly expenses of 
$671 ($96 rent or mortgage, $150 for food, $165 for utilities 
and heat, $200 for child support, and $60 for diabetes 
medication).  The Board notes that this expense report 
reflects the veteran's monthly pension received after 
apportionment of $500 for the veteran's claimed 4 dependent 
children of former spouses).

In a letter from the RO dated in February 1999, the veteran 
was informed of changes to his monthly pension, based on 
evidence reflecting that the veteran's current spouse would 
not be able to work in the near future.  Starting February 
1998, he was entitled to pension of $1,396 monthly, because 
of his wife's wages of $499 received in 1998.  Starting in 
August 1998, he was entitled to $1,519 monthly, with $125 
being apportioned for a dependent child (this apportionment 
is not at issue in the veteran's appeal).

Also pursuant to the February 1999 RO decision, beginning in 
September 1998, the veteran was entitled to $1,519 pension, 
with net monthly pension (after apportionment of $500 for 4 
dependent children) of $1039.  His pension rose to $1,581 as 
of February 1999 (still with $500 apportioned).  One 
dependent child was removed from the award because she became 
18, so that the pension was reduced by $125 to $1,456 in May 
1999.  Another dependent child was removed from the award in 
July 1999, reducing the pension to $1,332.  Similar 
subsequent reductions were projected for June 2001, August 
2003, and May 2008.    

The veteran and his former spouse were each provided with a 
copy of the statement of the case.

In his February 1999 VA Form 9, the veteran contended that 
because he paid county child support  of $200 monthly, his 
former spouse, B.E.M., who was currently receiving $375 in VA 
compensation apportioned from him, should only receive $175 
in apportioned benefits per month.  He stated that this would 
then mean that the former spouse, B.E.M., would receive the 
$375 she was entitled to, rather than the $575 ($200 child 
support plus $375 apportioned VA pension) that she was 
currently receiving.  The veteran contended that the former 
spouse, B.E.M., was receiving more than she was entitled to 
receive.

Analysis

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's spouse, children, or dependent 
parents if the veteran's spouse, children, or dependent 
parents are not residing with the veteran and the veteran is 
not reasonably discharging his responsibility for their 
support.  38 U.S.C.A. § 5307(a)(2) (West 1991);  38 C.F.R. § 
3.450(a)(1)(ii) (1998).
 
The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as:  1) the 
amount of VA benefits payable;  2) other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed;  and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.

In the present case, the veteran is receiving $375 in VA 
pension based on three children whom he is claiming as 
dependents for VA purposes.  He is also paying $200 in child 
support for these children.  He contends that his former 
spouse, B.E.M., should only receive $175 of his VA pension 
benefits, because $175 plus $200 would equal the $375 
allocated to their three children for VA benefits purposes. 

The Board notes that the veteran would not be receiving the 
additional $375 in pension benefits but for the fact that he 
is claiming their children as dependents for VA benefits 
purposes.  The Board further notes that the veteran was 
paying a roughly equivalent amount of child support (between 
$200 and $220 per month) since 1992, well before he began 
receiving additional pension based on claiming the children 
as dependents.  In other words, the veteran is apparently 
obligated to pay the approximately $200 per month in child 
support regardless of whether or not the children are claimed 
as "dependents" for VA benefits purposes, and regardless of 
whether he receives an additional $375 in VA pension 
attributable to the three children.

Upon reviewing the financial information submitted by the 
veteran's former spouse, B.E.M., it appears that she would 
come up hundreds of dollars short each month without 
financial help in supporting their three children.  By 
contrast, the veteran indicates that money is tight, to 
within $50 a month, but does not contend he cannot meet his 
financial obligations if he has to pay $200 in child support 
plus the $375 in apportioned VA pension benefits at issue in 
this case.  In the Board's view, the mere payment of $200 in 
child support plus $175 in VA benefits, as proposed by the 
veteran, as assistance to support 3 children, does not 
represent a contribution commensurate with "supporting" the 
children or claiming these children as dependents for VA 
benefits purposes.

A contribution of $575 per month is much more reasonable in 
this regard, especially in light of the limited income of the 
veteran's former spouse, B.E.M.  Also influencing the Board's 
decision on this point, the record gives the impression that, 
apart from child support payments and that part of the 
veteran's VA pension which is apportioned, no additional 
monies will be forthcoming from the veteran in support of 
these three claimed dependent children.  For example, the 
Board also notes that prior to his former spouses' claims for 
apportionment, the veteran was apparently contributing little 
or none of the monies received from VA, attributable to 
claiming his children by previous spouses as dependents, to 
actual support of the children.

The veteran has claimed that money is tight (to within $50 a 
month), but he has not contended that he could not meet his 
financial obligations while paying $575 a month for the three 
children.  He would have to pay the $200 a month child 
support in any event;  since he receiving an additional $375 
per month based solely on his claim that their three children 
are dependents, it is reasonable and proper that this money 
be apportioned to his children also.  The Board notes that as 
of September 1998, the $375 for the three dependents at issue 
in this case, plus the $125 apportioned for his other 
dependent child, was considerably less than 50 percent of his 
$1,519 in total VA pension benefits, easily within the upper 
limit of what is suggested by 38 C.F.R. § 3.451;  and that 
this proportion has gone down and will continue to go down 
further over time as the veteran's children reach the age of 
18 and entitlement to additional VA pension based on the 
children as dependents is no longer warranted.



ORDER

The current apportionment of the veteran's disability 
compensation is proper;  entitlement to a decrease in the 
amount apportioned is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

